United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Asheville, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1890
Issued: March 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 15, 2011 appellant, through counsel, filed a timely appeal from a July 11,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
left arm injury in the performance of duty on May 13, 2011, as alleged.
FACTUAL HISTORY
On May 16, 2011 appellant, then a 40-year-old revenue officer, filed a traumatic injury
claim alleging that on May 13, 2011 she sustained a left arm injury in the performance of duty.
1

5 U.S.C. § 8101 et seq.

She stated that the injury occurred at a taxpayer’s business premises when she tried to get away
from a large dog while entering the premises.
On the back of the form the employing establishment controverted the claim. It noted
that the taxpayer provided a statement noting that, while the dog was large, it was not a threat to
appellant and no injury was sustained. The taxpayer stated that appellant remained on the site
for 30 to 45 minutes after seeing the dog and did not act as if she had been injured or required
medical attention.
By correspondence dated June 6, 2011, OWCP requested additional factual and medical
information from appellant and gave her 30 days to provide the requested information.
Appellant did not submit any additional information.
By decision dated July 11, 2011, OWCP denied appellant’s claim finding that, although
the evidence was sufficient to establish that the event occurred as alleged, there was no medical
evidence that provided a diagnosis, which could be connected to the claimed event. Thus, an
injury was not established.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.5
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7

2

Id.

3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

6

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

7

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.

2

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.9 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.10
ANALYSIS
The Board finds that appellant failed to establish that she sustained an injury while in the
performance of duty on May 13, 2011. OWCP accepted that the incident occurred as alleged but
denied her claim on the grounds that she did not submit medical evidence establishing an injury.
Appellant submitted a Form CA-1 but did not provide OWCP with any medical evidence
to establish her claim. She failed to submit any rationalized medical opinion evidence based on a
complete factual and medical background to support a causal relationship between her left arm
injury and the May 13, 2011 employment incident. There is no evidence of any examination or
treatment, history of the injury, description of a physician’s findings, results of any tests
performed or firm medical diagnosis. There is no medical opinion from a physician addressing
whether there is a causal relationship between her claimed left arm injury and the incident of
May 13, 2011.
On June 6, 2011 OWCP informed appellant of the evidence needed to support her claim;
however, the record before the Board contains no medical evidence or any factual evidence.
Therefore, appellant failed to provide medical evidence establishing an injury in the performance
of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
sustained a traumatic injury on May 13, 2011 in the performance of duty.

8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
9

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 11, 2011 is affirmed.
Issued: March 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

